TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-21-00307-CV


                                         A. A., Appellant

                                                  v.

                Texas Department of Family and Protective Services, Appellee


                  FROM THE 146TH DISTRICT COURT OF BELL COUNTY
          NO. 315,843-B, THE HONORABLE ALAN MAYFIELD, JUDGE PRESIDING



                                            ORDER


PER CURIAM

               Appellant A. A. filed her notice of appeal on July 2, 2021. The appellate record

was complete on July 12, 2021, making appellant’s brief due on August 2, 2021. On July 30,

2021, counsel for appellant filed a motion for extension of time to file appellant’s brief.

               The rules of judicial administration accelerate the final disposition of appeals

from suits for termination of parental rights. See Tex. R. Jud. Admin. 6.2(a) (providing 180 days

for court’s final disposition). The accelerated schedule constrains this Court’s leeway in granting

extensions. In this instance, we will grant the motion and order Yolanda Cortes Mares to file

appellant’s brief no later than August 23, 2021. If the brief is not filed by that date, counsel may

be required to show cause why she should not be held in contempt of court.

               It is ordered on August 6, 2021.


Before Chief Justice Byrne, Justices Triana and Kelly